291 S.W.3d 746 (2009)
John Doe KK, Appellant,
v.
ROMAN CATHOLIC ARCHDIOCESE OF ST. LOUIS, an unincorporated Association, and Archbishop Raymond Burke, of the Archdiocese of St. Louis, MO, Respondents.
No. ED 92016.
Missouri Court of Appeals, Eastern District, Division Two.
May 19, 2009.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 3, 2009.
Application for Transfer Denied October 6, 2009.
Kenneth M. Chackes, M. Susan Carlson, St. Louis, Rebecca M. Randles, Kansas City, MO, Patrick W. Noaker, St. Paul, MN, for Appellant.
Edward M. Goldenhersh, Bernard C. Huger, Kristen M. Ahmad, St. Louis, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
John Doe KK ("John Doe") appeals the trial court's judgments in favor of the Roman Catholic Archdiocese of St. Louis and Archbishop Raymond L. Burke (collectively, "Archdiocese"). We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 84.16(b).